Name: Council Regulation (EEC) No 1428/76 of 21 June 1976 on rules for the advance fixing of levies on rice and broken rice
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural policy;  prices
 Date Published: nan

 No L 166/30 Official Journal of the European Communities 25 . 6. 76 COUNCIL REGULATION (EEC) No 1428/76 of 21 June 1976 on rules for the advance fixing of levies on rice and broken rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, reducing the period for which it is possible to obtain advance fixing of the levy ; Whereas the levies on paddy rice and semi-mililed rice are not calculated by comparing a threshold price and cif price for these products but are derived from the levies on husked rice and wholly milled rice, respectively, adjusted by a conversion rate ; Whereas, therefore, the adjustment, by reference to the threshold prices, of a levy fixed in advance for paddy rice or semi-miTled rice is appropriate only if the conversion rates used for the calculation of the levy itseilf are applied ; whereas rules for the advance fixing of levies should therefore be laid down; Whereas it is desirable, by means of the premium system, to induce the importer to respect the period indicated by him when applying for the advance fixing of a levy in accordance with Article 13 (2) of Regulation (EEC) No 1418/76 although allowance should be made for the fact that the conditions of purchase customary in the international rice trade and uncertainty about delivery time will often prevent the import from being effected during the month indicated on the import licence, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/ 76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 13 (4) thereof, Having regard to the proposal from the Commission, Whereas the common threshold price is the Com ­ munity market's sole protection ; whereas if imported goods were to enter this market at prices below the threshold price, the normal disposal of home-grown rice in accordance with the regionalization rules would be seriously threatened ; whereas, where the levy is fixed in advance, the premium provided for in Artiole 13 (2) of Regulation (EEC) No 1418/76 must therefore be fixed in such a way that products imported under this procedure enter the Community market under conditions which cannot disturb its balance ; HAS ADOPTED THIS REGULATION : Whereas, to this end, it is necessary that this premium should cover the difference between the cif price and the cif forward delivery price, where the latter is lower than the former, determined on the basis of offers reflecting the real trend on the future market ; Whereas there are exceptional cases in which special circumstances cause considerable price fluctuations on the market in rice ; whereas in order to prevent such fluctuations from adversely affecting the Com ­ munity market in rice, provision should be made in such a case for fixing the premium at a higher level than that resulting from application of the usual rule so as to cover the difference between the cif price and the cif forward delivery price, or for suspending temporarily the advance fixing of the levy or for Article 1 1 . The amount of the premiums provided for in Article 13 (2 ) of Regulation (EEC) No 1418/76 shall be fixed in accordance with the criteria laid down in this Regulation. 2 . A premium shall be fixed for the current month and a premium shall be fixed for each subsequent month until the licence expires . The amount of the premiums, expressed in units of account per metric ton, shall be the same for the whole Community.(x) See page 1 of this Official Journal. 25 . 6. 76 Official Journal of the European Communities No L 166/31 Article 2 Where the cif price for husked rice, for wholly milled rice or for broken rice is higher than the cif forward delivery price for the same product, the amount of the premium shall, subject to the provisions of the following Articles, be equal : (a) for husked rice, wholly milled rice and broken rice, to the difference between those prices ; (b) for paddy rice, to the premium applicable to husked rice, adjusted by reference to the conver ­ sion rate determined in accordance with Article 19 of Regulation (EEC) No 1418/76 ; (c) for semi-milled rice, to the premium applicable to wholly milled rice, adjusted by reference to the conversion rate determined in accordance with Article 19 of Regulation (EEC) No 1418/76. of account per metric ton, the premium shall be zero units of account. Article 5 The amount of premium in force for a particular product and period shall be adjusted where applica ­ tion of the rules laid down in the preceding Articles entails a change in the amount of more than 0-25 unit of account per metric ton. Article 6 1 . If, in view of prospective imports, serious difficulties threaten the Community market in the product in question, the amount of the premium may temporarily be fixed, except for the month during which the licence was issued, at a level higher than the level resulting from the preceding Articles . 2. The amount of the premium may not exceed the amount resulting from the preceding Articles by more than : (a) 0-50 unit of account per metric ton for the first month following that in which the licence was issued; (b ) 0-75 unit of account per metric ton for the second month ; (c) 1-25 units of account per metric ton for the third month. The amount laid down in (c) shall be increased by 0-25 unit of account per metric ton for each subsequent month. Article 7 1 . In exceptional cases where special circumstances cause considerable price fluctuations on the market in rice which could not be foreseen in the light of supply and demand on the world market, the premium may be fixed at a level higher than that resulting from the preceding Articles. 2. The premium shall not be increased by more than the difference, for each product, between the cif price and the last cif price before prices began to be affected by the special circumstances mentioned in paragraph 1 . Article 8 In the cases mentioned in Article 7, the advance fixing of the levy in accordance with Article 13 (2) of Regulation (EEC) No 1418/76 may be suspended, or the period for which it is possible to obtain advance fixing of the levy may be reduced, in accordance with the procedure laid down in Article 27 of that Regulation. Article 3 1 . The cif price for each product shall be that determined, in accordance with Article 16 of Regula ­ tion (EEC) No 1418/76 on the day the scale of premiums is fixed. 2. The cif forward delivery price for each product shall be the cif price determined in accordance with Article 16 of Regulation (EEC) No 1418/76, but calculated on the basis of offers at North Sea ports, as follows : (a) in the case of imports to be effected during the month in which the licence was issued, that price shall be the cif forward delivery price ruling for shipment during that month ; (b ) in the case of imports to be effected during the month following the month in which the licence was issued, that price shall be the cif forward delivery price ruling for shipment during the intended month of importation ; (c) in the case of imports to be effected during the remaining months of the period of validity of the licence, that price shall be the cif forward delivery price ruling for shipment during the month preceding the intended month of importation; (d ) if there are no forward offers for shipment during a given month, that price shall be the cif forward delivery price ruling for shipment during the last month for which a forward offer was made. Article 4 If the cif forward delivery price is equal to the cif price or lower by an amount not exceeding 0-25 unit No L 166/32 Official Journal of the European Communities 25 . 6. 76 Article 1 1 1 . Council Regulation No 365/67/EEC of 25 July 1967 on rules for the advance fixing of levies on rice and broken rice ( 1 ), as last amended by Regulation (EEC) No 2435/70 (2), is hereby repealed. 2. References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation . References to the Articles of that Regulation shall be correlated with the Articles of this Regulation in accordance with the table set out in the Annex. Article 9 Rules regarding the scale of premiums to be applied in exceptional cases may be adopted, as necessary, in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76. Article 10 1 . Where an import levy on paddy rice or semi ­ milled rice is fixed in advance, the adjustment provided for in Article 13 (2) of Regulation (EEC) No 1418/76 shall be made on the basis of conversion rates determined pursuant to Article 19 (a) of that Regulation. 2. Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 . Article 12 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS ANNEX Correlation table This Regulation Article 10 Regulation No 365/67/EEC Article 9a (*) OJ No 174, 31 . 7. 1967, p. 32. (2) OJ No L 262, 3 . 12 . 1970, p . 3 .